DETAILED ACTION
Response to Amendment
The Amendment filed 11 February 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. § 103 prior art rejection previously set forth in the Non-final Office Action mailed 24 December 2020.
Response to Arguments
On page 7 of the Applicant’s Remarks, regarding the non-statutory double patenting rejection, examiner acknowledges the applicant’s reserved intention to file a Terminal Disclaimer after all other issues have been resolved in the application. As such, the non-statutory double patenting rejection is currently maintained as to Claims 1-20.
On pages 8-9 of the Applicant’s Remarks, the applicant’s arguments, with respect to amended independent Claims 1 and 11, have been fully considered and are persuasive. Therefore, the 35 U.S.C. § 103 prior art rejections of Claims 1-20 have been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,547,830 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims is the same (see Claims 1 and 11 of the instant application and the corresponding patented Claims 1 and 11 of U.S. Patent No. 10,547,830 B2), but also, for instance, Claims 1 and 11 of the instant application are broader in scope than the corresponding patented Claims 1 and 11 of U.S. Patent No. 10,547,830 B2. 
Examiner further notes that the amended limitation of Claims 1 and 11 of the instant application, i.e., “recording, over the recorded depth information on the second row, image information on the second row of the pixel array corresponding to a second scan line of the scene”, is merely a matter of semantics, in which the scope of the novel feature is still essentially the same as the corresponding patented Claims 1 and 11 of U.S. Patent No. 10,547,830 B2.
Therefore, it is noted that allowing the claims of the instant application would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Allowable Subject Matter
Claims 1-20 are deemed allowable if the double patenting rejection is overcome by filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: Examiner notes that the prior art of record (McEldowney, US 2011/0079714 A1; Oggier, US 2014/0055771 A1) discloses recording of image and depth data on every other row, respectively, and also generally discloses shifting of rows during scanning. However, nothing is found within the prior art in which a same row that has depth is also on the next scan line or that the scan lines are shifted down, in which a second row that previously had depth information is overwritten with next image information. In light of this, the prior art of record fails to anticipate or fairly suggest the features of: recording depth information on a second row of the pixel array corresponding to a first scan line of a scene; recording, over the recorded depth information on the second row, image information on the second row of the pixel array corresponding to a second scan line of the scene; and recording depth information on a third row of the pixel array corresponding to the second scan line of the scene, along with all other limitations specified in independent Claims 1 and 11. The claimed recording of image and depth information and specific scanning order of each row can be seen in, for example, Fig. 6 and paragraphs [0058]-[0060] of the Specification as originally filed.
Dependent Claims 2-10 and 12-20 are also deemed allowable by virtue of their dependencies to the above allowable subject matter of independent Claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482